         Case 2:19-cv-01278-DSC-MPK Document 30 Filed 09/24/20 Page 1 of 3




                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF PENNSYLVANIA

BARTLEY M. MULLER, JR.,                       )
and JILL MCKENZIE, individually               )
and on behalf of all others similarly         )
situated,                                     )
                                              )
                Plaintiffs,                   )
                                              )
         v.                                   )      2:19cv1278
                                              )      Electronic Filing
AMERICAN EAGLE                                )
OUTFITTERS, INC.,                             )
                                              )
                Defendant.                    )


                                   MEMORANDUM ORDER

         AND NOW, this 24th day of September, 2020, upon due consideration of 1) defendant's

motion to dismiss and the parties' submissions in conjunction therewith and 2) the Report and

Recommendation of the Magistrate Judge addressing the same and the parties' submissions in

conjunction therewith, and after de novo review of the record, IT IS ORDERED that [17]

defendant's motion to dismiss be, and the same hereby is, denied. The [27] Report and

Recommendation of the Magistrate Judge as augmented herein is adopted as the opinion of the

court.

         Defendant's objections are without merit. As aptly noted by the Magistrate Judge, the

Amended Complaint plausibly sets forth a claim for relief and it contains a prayer asking for a

form of relief available under the ADA. This meets the requirements of notice pleading under

Rule 8(a). See Jones v. Giant Eagle, 2019 WL 4743688, *3 (W.D. Pa., September 30, 2019

("The applicable federal pleading standards require a party to set forth a plausible showing of

entitlement to relief pursuant to a cognizable theory of recovery. They do not require a plaintiff
      Case 2:19-cv-01278-DSC-MPK Document 30 Filed 09/24/20 Page 2 of 3




to meet a quantum of proof. A plaintiff meets the pleading standards by advancing factual

allegations that present a plausible showing that each element of the claim is or reasonably can

be expected to be satisfied.) (citing Fowler v. UPMC Shadyside, 578 F.3d 203, 212-213 (3d Cir.

2009) (“It is axiomatic that the standards for dismissing claims under Federal Rule of Civil

Procedure 12(b)(6) and granting judgment under either Federal Rule of Civil Procedure 50 or

Federal Rule of Civil Procedure 56 are vastly different.”). Beyond this, the appropriateness and

scope of any injunctive or other relief that the court might choose to award to either party at the

conclusion of the case is dependent upon the ultimate development of the record. Cf., id.

("undertaking a truncated assessment of plaintiffs' recoverable damages is not warranted at the

pleading stage."). The court's determinations as to the comprehensiveness of such relief will be

governed by Rule 54(c) and it need not parse through the specific components of the amended

complaint's prayer for relief or the defendant's responsive pleadings and answers to determine

with precision the boundaries of such relief at this juncture. It suffices to note that the court is

well aware of the boundaries that Congress established in passing the ADA and each party can

presume with confidence that 1) it will have an opportunity to address those boundaries at the

appropriate juncture before a decree or other form of relief is entered and 2) the court will not

fashion a form of relief that it believes is beyond those boundaries. Consequently, defendant's

motion to dismiss properly has been denied.



                                                       s/David Stewart Cercone
                                                       David Stewart Cercone
                                                       Senior United States District Judge




                                                   2
      Case 2:19-cv-01278-DSC-MPK Document 30 Filed 09/24/20 Page 3 of 3




cc:   The Honorable Maureen P. KELLY,
      United States Magistrate Judge

      R. Bruce Carlson, Esquire
      Thomas M. Pohl, Esquire


      (Via CM/ECF Electronic Mail)




                                        3
